DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 09/30/2021. Claims 2-3, 9-10, and 16-17 were canceled.
Response to Arguments
Applicant’s arguments, filed 09/30/2021, with respect to claims 1, 4-8, 11-15, and 18-26 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “receiving a request to increase the priority level associated with a respective QOS class of the one or more QOS classes, wherein receiving the request to increase the priority level associated with the respective QOS class includes:” and “receiving a number of queue pairs, of a plurality queue pairs, per storage processor for each NVMe device associated with the respective QOS class” in combination with the overall claimed limitations when interpreted in light of the specification.
Support for the amendment may be found in now canceled dependent claim 3, amended dependent claim 4, and paragraphs [0048] and [0068] of the instant filed specification.
Claim 1 was previously rejected as being obvious over Benisty US 2020/0012451 (“Benisty”) in view of Helmick et al. US 2019/0310913 (“Helmick”) and in further view of Bezawada et al. US 2016/0154839 (“Bezawada”). Benisty, Helmick, and Bezawada, alone or in combination, are silent about the above-mentioned claim limitations.
The above-mentioned first claim limitation in claim 1 comes from now amended dependent claim 4. Dependent claim 4 was previously rejected as being obvious over a combination of Benisty, Helmick, Bezawada and Morgan et al. US 2003/0076849 (“Morgan”).
Although Morgan teaches portion of the above-mentioned first limitation of claim 1, Morgan is completely silent about the above-mentioned second claim limitation of claim 1 “receiving a number of queue pairs, of a plurality queue pairs, per storage processor for each NVMe device associated with the respective QOS class”.
Hence, claim 1 is allowable over a combination of Benisty, Helmick, Bezawada, and Morgan.
An updated search was conducted and no new suitable prior art was found. Therefore, claim 1 is patentable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132